
	
		I
		112th CONGRESS
		2d Session
		H. R. 6555
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Turner of Ohio
			 (for himself, Mr. Franks of Arizona,
			 Mr. Brooks,
			 Mr. Austin Scott of Georgia,
			 Mr. Lamborn,
			 Mr. Rogers of Alabama, and
			 Mr. Fleming) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To direct the Secretary of Defense to use the Armed
		  Forces to protect certain nuclear material of the National Nuclear Security
		  Administration.
	
	
		1.Protection of certain NNSA
			 nuclear material by the Armed Forces
			(a)In
			 generalThe Atomic Energy
			 Defense Act (50 U.S.C. 2501 et seq.) is amended by inserting after section 4508
			 the following new section:
				
					4509.Protection of
				certain nuclear material by the Armed Forces
						(a)Use of the Armed
				ForcesThe Secretary of
				Defense, in coordination with the Secretary of Energy and the Administrator for
				Nuclear Security, shall ensure that category 0 and category I special nuclear
				material of the National Nuclear Security Administration is protected by the
				Armed Forces in accordance with subsection (b).
						(b)Level of
				protectionThe Secretary of
				Defense shall ensure that the protection provided pursuant to subsection (a) is
				equivalent to the protection provided by the Secretary for nuclear weapons of
				the Armed Forces, including with respect to policies, threat scenarios,
				training requirements, performance testing, and
				reviews.
						.
			(b)Clerical
			 amendmentThe table of
			 contents at the beginning of the Atomic Energy Defense Act is amended by
			 inserting after the item relating to section 4508 the following new
			 item:
				
					
						Sec. 4509. Protection of certain nuclear
				material by the Armed
				Forces.
					
					.
			
